Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  155453                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder
            Plaintiff-Appellee,                                                                     Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 155453
                                                                   COA: 327189
                                                                   Ingham CC: 14-000272-FC
  RONNIE LEE KIRBY, JR.,
             Defendant-Appellant.
  ________________________________________/

        By order of September 12, 2017, the application for leave to appeal the January
  17, 2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Chatman (Docket No. 155184). On order of the Court, leave to appeal having
  been denied in Chatman on March 9, 2018, ___ Mich ___ (2018), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2018
           d0521
                                                                              Clerk